       Case 4:19-cv-00711-BD Document 37 Filed 06/19/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICHARD GILLIAM,
#209415                                                                PLAINTIFF

V.                         CASE NO. 4:19-CV-711-BD

JOHN STALEY, et al.                                                 DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 19th day of June, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
